884 F.2d 579
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Melvin HOLLAND, Plaintiff-Appellant,v.David H. BLAND, et al. Defendants-Appellees.
No. 88-5643.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1989.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges;  and RICHARD F. SUHRHEINRICH, District Judge*.

ORDER

2
Pursuant to Supreme Court order, Holland v. Bland, 109 S. Ct. 3210 (1989), this case is remanded to the United States District Court for the Western District of Kentucky for further consideration in light of Hardin v. Straub, 490 U.S. ----, 109 S. Ct. 1998 (1989).



*
 Honorable Richard F. Suhrheinrich, United States District Judge for the Eastern District of Michigan, sitting by designation